TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00387-CV





In the Matter of C. K.







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-14,478, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING





PER CURIAM


	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Jones and B. A. Smith
Dismissed on Appellant's Motion
Filed:  September 27, 1995
Do Not Publish